Name: 89/497/EEC: Decision of the European Parliament of 13 April 1989 granting discharge to the Commission in respect of the financial management of the fifth European Development Fund during the 1987 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1989-08-23

 Avis juridique important|31989D049789/497/EEC: Decision of the European Parliament of 13 April 1989 granting discharge to the Commission in respect of the financial management of the fifth European Development Fund during the 1987 financial year Official Journal L 247 , 23/08/1989 P. 0010 - 0010DECISION OF THE EUROPEAN PARLIAMENT of 13 April 1989 granting discharge to the Commission in respect of the financial management of the fifth European Development Fund during the 1987 financial year (89/497/EEC)THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, - having regard to the second ACP-EEC LomÃ © Convention (1), - having regard to the balance sheets and accounts of the third, fourth, fifth and sixth European Development Funds for the 1987 financial year (COM(88) 219 final), - having regard to the report of the Court of Auditors concerning the 1987 financial year accompanied by the institutions' replies (2), - having regard to the Council recommendation relating to the granting of this discharge, - having regard to the Treaty of 22 July 1975 which authorizes the European Parliament to grant discharge in respect of the Community's financial activities, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A 2-19/89), 1. Grants discharge to the Commission in respect of the financial management of the fifth European Development Fund during the 1987 financial year on the basis of the following amounts: - revenue: ECU 753 394 367,36, - payments: ECU 412 942 749,33; 2. Records its observations in the resolution accompanying this Decision (3); 3. Instructs its President to forward this Decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank and to arrange for their publication in the Official Journal of the European Communities (L series). Done at Strasbourg, 13 April 1989. The Secretary-General Enrico VINCI The President Lord PLUMB (1) OJ No L 347, 22. 12. 1980, p. 1. (2) OJ No C 316, 12. 12. 1988, p. 1. (3) See page 12 of this Official Journal.